Hooker, J.
The facts of this case will be found stated in the report of the former hearing in this court in 101 Mich. 319. Counsel for the appellant states in his brief that the testimony was the same upon both trials. Upon the last trial, the court submitted the case to the jury, and a verdict for the defendant was returned. All assignments of error relate to the charge or refusal to give requests. After examination, we are satisfied that the cause was submitted to the jury in accordance with the views expressed in our former opinion. It is unnecessary to discuss the several assignments of error (of which there are many) to show wherein they are not meritorious. They raise no law questions of interest, and the subject is sufficiently covered by our former opinion.
The judgment is affirmed.
The other Justices concurred.